           Case 1:18-cr-00213-DAD-BAM Document 50 Filed 11/16/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   KEVIN C. KHASIGIAN
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5
   Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:18-CR-00213-DAD-BAM

12                                  Plaintiff,               PRELIMINARY ORDER OF FORFEITURE

13                           v.

14   HACEL ALFREDO ALVAREZ,

15                                  Defendant.

16

17           Based upon the entry of a guilty plea and the forfeiture brief filed by the United States, and for

18 the reasons stated at bar, it is hereby ORDERED, ADJUDGED and DECREED:

19           1.     Pursuant to 21 U.S.C. § 853(a), defendant Hacel Alfredo Alvarez’s interest in the

20 following property is hereby condemned and forfeited to the United States, to be disposed of according

21 to law:

22                  a.      Real property located at 2610 Cleveland Way, Bakersfield, California, Kern
                            County, APN: 147-170-17.
23

24           2.     The above-listed property constitutes property used, or intended to be used, in any

25 manner or part, to commit or to facilitate the commission of a violation of 21 U.S.C. § 841(a)(1), as

26 represented in the Factual Basis of the defendant’s plea agreement. [ECF No. 32]
27           3.     Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to

28 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

                                                         1                          PRELIMINARY ORDER OF FORFEITURE
30
           Case 1:18-cr-00213-DAD-BAM Document 50 Filed 11/16/20 Page 2 of 2

 1 Customs and Border Protection in its secure custody and control.

 2          4.      a.      Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall

 3 publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s (or a

 4 designee’s) intent to dispose of the property in such manner as the Attorney General may direct shall be

 5 posted for at least 30 consecutive days on the official internet government forfeiture site

 6 www.forfeiture.gov. The United States may also, to the extent practicable, provide direct written notice

 7 to any person known to have alleged an interest in the property that is the subject of the order of

 8 forfeiture as a substitute for published notice as to those persons so notified.

 9                  b.      This notice shall state that any person, other than the defendant, asserting a legal

10 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

11 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

12 within thirty (30) days from receipt of direct written notice, whichever is earlier.

13          5.      The United States is authorized to conduct appropriate discovery and to conduct any

14 necessary ancillary proceedings as provided by 21 U.S.C. § 853(n) as to the rights of third parties who

15 may have an interest in the property forfeited herein.

16          6.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

17 will enter a Final Order of Forfeiture pursuant 21 U.S.C. § 853(a), in which all interests will be

18 addressed.

19
     IT IS SO ORDERED.
20

21      Dated:     November 16, 2020
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                           2                        PRELIMINARY ORDER OF FORFEITURE
30
